Citation Nr: 9930137	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-40 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.  

2. Entitlement to service connection for right ear hearing 
loss, claimed as secondary to the veteran's service-
connected fibroma of the right chest wall.  

3. Entitlement to an increased rating for neuropathy of the 
4th right intercostal nerve with sympathectomy and Horner's 
syndrome due to thoracotomy, currently evaluated as 10 
percent disabling.  

4. Entitlement to an increased (compensable) rating for a 
thoracotomy scar.  

5. Entitlement to a compensable rating for residuals of an 
injury to the left ring (4th) finger.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to August 1960.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1995 rating 
decision in which the Baltimore VARO:  (a) denied the 
veteran's claim of service connection for right ear hearing 
loss, claimed as secondary to his service-connected fibroma 
of the right chest wall; (b) granted service connection for 
the residuals of a dislocation of the left 4th finger, 
assigning a noncompensable rating, effective from March 1995; 
and (c) granted an increased rating for neuropathy of the 4th 
right intercostal nerve, with sympathectomy and Horner's 
syndrome due to thoracotomy (hereinafter known as neuropathy 
of the 4th intercostal nerve) to 10 percent, also effective 
from March 1995.  The veteran filed an NOD in October 1995, 
and an SOC was issued by the RO in July 1996.  The veteran 
filed a substantive appeal in September 1996.  Supplemental 
Statements of the Case were issued with respect to these 
issues in August 1997 and February 1998.  In November 1997, 
the veteran testified before a hearing officer at the RO.  

The Board notes, in addition, that the issues on appeal with 
respect to a bilateral knee disorder and thoracotomy scar are 
discussed in the Remand section of this decision.  
Furthermore, we note that the veteran had perfected an appeal 
for service connection for impotence, but withdrew that claim 
from appellate consideration in November 1997.

Also, in a VA Form 21-4138 (Statement in Support of Claim) 
dated in July 1995, the veteran reported having undergone 
surgery to remove additional fibromas from his neck and 
shoulder.  In a February 1998 statement, the veteran appears 
to have filed a claim of service connection for the scars 
associated with that surgery.  While not before us at this 
time, that claim is referred to the RO for further action as 
is deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA audiological examination in January 1998, the 
veteran's right ear was noted to have mild sensorineural 
hearing loss at 1000 Hz and 4000 Hz, as well as moderate 
sensorineural hearing loss at 2000 Hz.  

3. There is no medical opinion of record that relates the 
veteran's right ear hearing loss to the removal of a 
fibroma from his right chest wall in 1961.  

4. The veteran has complained of pain and cramping in the 
area of the right side of his back and shoulder.  

5. The inability to sweat is not a disability currently 
contemplated under the schedular ratings, and the veteran 
has not reported that such a disorder has caused him to 
miss work or has required frequent hospitalization.  

6. There is no medical opinion of record which relates the 
veteran's refractive error in his right eye, dry skin of 
the right arm and hand, loss of sense of smell, or 
hoarseness to his thoracotomy in 1961.  

7. The medical evidence does not reflect that the veteran 
currently suffers from Horner's syndrome of the right eye, 
or carpal tunnel syndrome.  

8. The veteran's neuropathy of the 4th intercostal nerve is 
productive of no more than moderate impairment.  

9. A January 1998 VA examination of the veteran's left 4th 
finger revealed mild subluxation, with a lack of complete 
flexion by 10 degrees.  

10. The veteran's left 4th finger does not reflect 
manifestations indicative of extremely unfavorable 
ankylosis.  


CONCLUSIONS OF LAW

1. The veteran's diagnosed right ear hearing loss is not 
secondarily related to his service-connected fibroma 
thoracotomy of the right chest wall.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310 (1999).  

2. The schedular criteria for an increased rating greater 
than 10 percent for neuropathy of the 4th right intercostal 
nerve are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8519 (1999).  

3. The schedular criteria for a compensable evaluation for 
residuals of a dislocation of the left 4th finger are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5155, 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reflects 
treatment for a dislocation of the left 4th finger in August 
1958.  In August 1960, the veteran underwent a separation 
medical examination.  On clinical evaluation, no abnormal 
findings or diagnoses were reported.  The veteran did not 
undergo an audiological evaluation; however, a whispered-
voice test revealed hearing acuity of 15/15 in the right ear 
and 15/15 in the left ear.  

In October 1960, following his release from active service, 
the veteran underwent an employment-related radiographic 
study of his chest, which revealed a round lesion within the 
circle of the first rib, noted as a possible neurogenic 
tumor.  Subsequent studies in November 1960 confirmed this 
finding.  In June 1961, the veteran was medically examined 
for VA purposes.  It was determined that the lesion had 
possibly been in evidence on an in-service chest X-ray in 
1958.  The diagnosis by the examiner was tumor of the right 
lung, upper lobe, with the exact nature undetermined.  

In a July 1961 rating decision, the RO service connected the 
veteran for a benign new growth - pulmonary, and granted a 
noncompensable disability rating.  In September 1961, the 
veteran underwent surgery for removal of a fibroma of the 
right posterior chest wall.

In November 1961 the veteran underwent a series of post-
operative medical examinations for VA purposes.  His fibroma 
was noted to have been non-malignant.  He complained that his 
incision site was sensitive to touch.  The veteran also 
reported numbness and tingling above the incision on the 
lateral and anterior chest wall, including the right nipple.  
On clinical evaluation, there was no functional impairment of 
the right upper extremity.  Diagnoses included neuropathy, 
post operative, of the 4th right intercostal nerve.  

In a December 1961 rating decision, the veteran was service 
connected for neuropathy of the 4th intercostal nerve and for 
a thoracotomy scar.  Both disorders were rated as 
noncompensable disabilities.  

Thereafter, in March 1995, the veteran submitted to the RO a 
VA Form 21-4138 (Statement in Support of Claim) dated in 
January 1995, in which he complained of residual problems 
associated with his thoracotomy in 1961.  These included the 
scar site, numbness around the scar site, non-functional 
sweat glands on the right side of his body, and cramping of 
the right shoulder.  The veteran also filed a claim of 
service connection, not associated with his thoracotomy, for 
residuals of a dislocation of his left 4th finger.  

In May 1995, the veteran filed additional claims of service 
connection for residual problems associated with his 
thoracotomy.  These were noted as decreased right eye visual 
acuity and decreased hearing acuity in the right ear.  

From June 1995 through August 1995, the veteran underwent a 
number of medical examinations for VA purposes.  During an 
audiological evaluation at the VA Medical Center (VAMC) at 
Fort Howard, the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
45
15
25
LEFT
5
5
0
0
5

Puretone averages were 29 Hz in the right ear and 2 Hz in the 
left ear.  Speech recognition ability was 96 percent in the 
right ear and 100 percent in the left ear.  The examiner's 
findings noted that the veteran had a mild to moderate 
sensorineural hearing loss at 1000 and 2000 Hz for the right 
ear, with occasional tinnitus.  The examiner noted that the 
etiology of the hearing loss was unknown.  

With respect to the left 4th finger, the veteran reported 
that, since the dislocation in service, he had had deformity 
of 4th finger, but no other significant functional 
abnormalities.  He reported having carpal tunnel surgery on 
his right hand in 1982, but reported no other problems with 
his hand.  On further examination, all digits extended fully 
with the exception of the distal interphalangeal (DIP) joint 
of the left 4th finger, which exhibited a 10 degree extension 
lag and considerable weakness.  There was hyperextension of 
the proximal interphalangeal (PIP) joint, and the joint also 
exhibited some crackling and popping on flexion and 
extension, with mild unstableness to stresses in the radial 
and ulnar directions.  The examiner's diagnosis was swan neck 
deformity of the left ring (4th) finger, and it was noted 
that, based upon the examination findings, there could be 
some mild to moderate degenerative changes of the PIP joint.  
The veteran was noted to have reported no significant pain in 
his left 4th finger, although he did have a significant 
cosmetic deformity.  

During a neurological examination, the veteran reported his 
previously noted carpal tunnel surgery, and complained of 
occasional cramping in his hand.  He also reported the 
surgical removal of additional fibromas.  On further clinical 
evaluation, speech was clear; sense of smell was intact; 
visual fields were full; facial sensation was intact with no 
weakness; hearing was within normal limits; extremities 
revealed no weakness, atrophy or fasciculation, with normal 
sensation throughout; the right wrist showed a negative 
Tinel's sign; and there was an area of hypesthesia along the 
thoracotomy scar site.  In addition, the veteran was not 
observed to be sweating.  The examiner's diagnosis was 
hypesthesia along the thoracotomy scar, and sympathectomy 
secondary to thoracotomy on the right.  

With respect to vision, the veteran was noted to have been 
evaluated earlier at the VAMC in Perry Point, where he was 
noted to suffer from refractive error in both his eyes.  On 
current examination, the veteran's vision was noted to be 
20/20 bilaterally with eyeglasses.  Extraocular muscles were 
smooth, full, and intact.  The pupils were normal and 
reactive to light, and the sclera was minimal.  There was 
miosis of the right pupil, and no evidence of afferent 
pupillary defect in either eye.  On dilated fundus 
examination, the macula was clear and the periphery intact.  
The examiner's diagnosis was large physiological cups in both 
the right and left eye, and Horner's syndrome of the right 
side. 

In a September 1995 rating decision, the RO service connected 
the veteran for residuals of a dislocation to the left 4th 
finger, and denied his claim for hearing loss.  In addition, 
the RO continued the veteran's rating for his thoracotomy 
scar, and amended his service-connected neuropathy of the 4th 
intercostal nerve, to include sympathectomy and Horner's 
syndrome due to thoracotomy, and in the process increased the 
veteran's disability rating to 10 percent.  

In October 1995, the veteran filed an NOD, in which he 
contended that his thoracotomy scar was very large, that 
there was numbness around the scar site, and the scar was 
disfiguring.  He noted an inability to sweat on the right 
side of his body, that his right eye was much weaker than his 
left, that his speech became very hoarse during extended 
conversations or after strenuous activity, and that his sense 
of smell had increasingly diminished over the years to point 
that it was all but absent.  In addition, he noted that his 
left 4th finger cramped up when he worked with certain tools 
or was involved with other activities, to the point that he 
would have to pull on the finger to crack the knuckle to 
relieve the cramping sensation.  He also noted that he was 
unable to wear a ring on the finger.  Furthermore, the 
veteran also reported that the fingers and thumb of his right 
hand occasionally became so dry that they would split open 
and fester.  He also noted that he was experiencing 
"charley-horse" like cramping in the thoracotomy area of 
his right back.  

In February 1996, the veteran underwent a number of medical 
examinations for VA purposes.  During a skin examination, the 
veteran complained of a loss of sweating on his right side, 
and dryness of his right hand and arm since the thoracotomy, 
with fissuring of the skin, especially during the winter.  On 
further clinical evaluation, there was dryness of the skin 
along the entire right arm, in addition to dryness and 
scaling in the creases of the right hand, with no evidence of 
fissures.  There was less dryness and scaling in the creases 
of the left hand.  The examiner's diagnoses were anhidrosis 
of the right side, by history, status/post right lung 
surgery; and xerosis of the skin of the right arm.  

With respect to a cranial nerves examination, no abnormal 
findings were reported, and the examiner's impression was 
normal neurological examination except for the veteran's 
claim of partial anosmia (loss of smell).  It was 
additionally noted that, in view of the normal neurological 
examination, it would appear that non-neurological causes of 
the anosmia were most likely.  

Upon audiological evaluation, the veteran reported having 
experienced an episodic high-pitched tone in his right ear, 
the onset of which had followed his thoracotomy in 1961.  He 
also reported hearing loss in his right ear, and was noted as 
positive for military noise exposure.  On clinical 
evaluation, there was a mild to moderate sensorineural 
hearing loss at 1000-2000 Hz in the right ear, with normal 
hearing in the left ear.  Word recognition ability was noted 
as excellent.  Examination of the veteran's nasal passages 
revealed no evidence of any masses or polyps.  His oral 
cavity and oropharynx were normal, and his hypopharynx and 
larynx showed no evidence of masses, with bilateral mobile 
true vocal folds.  An associated MRI (magnetic resonance 
imaging) scan revealed no evidence of acoustic neuroma, and 
there was no evidence to support a diagnosis of 
neurofibromatosis.  

The veteran's vision was also examined, and the examiner, 
following the evaluation, noted that the veteran was a 
glaucoma suspect with cup to disc ratio larger on the right 
than the left, in addition to an increased intraocular 
pressure.  It was noted that he had a questionable Horner's 
syndrome, though the examiner found no evidence of 
heterochromia, dilator lag, or sluggish pupil reaction, and 
there was questionable eyelid ptosis and miosis.  The 
examiner reported that, if the veteran did have Horner's 
syndrome, it could have resulted from the surgery, but it 
would be very mild; however, the examiner stated that the 
objective findings did not point to Horner's syndrome.  

In addition to the foregoing examinations, the veteran 
underwent a radiographic study of his left hand.  A 
radiographic report noted that bone and joint structures were 
apparently intact, with no evidence of degenerative disease 
or other significant abnormality.  In a subsequent April 1996 
addendum to the cranial nerves examination report, the 
examiner again noted that the veteran's anosmia was not 
related to his thoracotomy, and reported that a thoracotomy 
would not be the cause of hyperhidrosis.  

Thereafter, in a May 1997 statement to the RO, the veteran 
reported previously made contentions regarding his claims, in 
particular, that there was tenderness along the surface of 
his thoracotomy scar and numbness along its sides since the 
surgery.  

In July 1997, the RO received a statement from Allen Genut, 
M.D., dated that same month.  Dr. Genut noted that lack of 
sweating in the thoracic dermatomes often occurred in 
association with tumors and surgery of the chest.  He 
additionally opined that, while none of the cranial nerve 
involvement that the veteran had was related to his chest 
surgery, the thoracic sympathetic insufficiency on his right 
side, evidenced by the lack of sweating, was related to the 
chest tumor and surgery.  

In October 1997, the veteran underwent an audiological 
examination at the VAMC in Fort Howard.  The test results 
revealed a slight decrease in pure tone thresholds, but no 
other change in audio acuity was noted.  The following month, 
November 1997, the veteran was tested for auditory evoked 
potentials (AEP), and results revealed good wave morphology 
bilaterally, with both inter/intra wave latencies, along with 
absolute wave latencies, within normal limits.  

Also in November 1997, the veteran testified before a hearing 
officer at the VARO in Baltimore.  As for his thoracotomy 
scar, he reported numbness on either side of the scar, as 
well as tenderness at the scar site.  He also noted a 
cramping sensation in and around his ribs near the scar site.  
With respect to the neuropathy of the 4th intercostal nerve, 
the veteran reported that the biggest problem was the lack of 
sweating on his right side.  He also noted that his right 
hand would become very dry, and the skin split open, and he 
had problems with dry skin from the top of his head to his 
waist on his right side.  In addition, he asserted that the 
sight in his right eye had become worse as a result of the 
fibroma surgery, and that it, in turn, had caused a weakness 
in his left eye.  He also reported that the fibroma surgery 
had caused a loss of sense of smell, in addition to loss of 
audio acuity in his right ear, although he denied any problem 
with tinnitus.  Furthermore, the veteran reported that he had 
first experienced the symptoms of lack of sweating, and the 
soreness and tenderness of the scar site, months after the 
surgery, but had been told that these problems would pass 
with time.  As for the left 4th finger, the veteran reported 
problems with fatigue and cramping in the finger, as well as 
an inability to wear a ring.  

In December 1997, the RO received VAMC Baltimore treatment 
records, dated from June 1995 to January 1996.  In 
particular, these records noted complaints of hearing loss, 
hoarseness, and anosmia.  

Thereafter, in January 1998, the veteran underwent an 
additional medical examination for VA purposes. During an 
audiological evaluation, the veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
50
20
30
LEFT
10
10
5
5
5

Puretone averages were 33 Hz in the right ear and 6 Hz in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and 98 percent in the 
left ear.  The examiner's diagnosis was mild sensorineural 
hearing loss at 1000 and 4000 Hz, and moderate loss at 2000 
Hz.  

During a visual examination, the examiner noted the veteran's 
sympathetic nerve damage as a result of his fibroma surgery, 
but also noted that he did not have any other signs of a 
Horner's syndrome related to the eye.  It was noted that the 
veteran did have dermatochalasis, worse in the right eye than 
the left, which was giving an appearance as to right ptosis, 
but that this was not actually the case.  In addition, the 
examiner reported that there was a posterior vitreous 
detachment in both eyes, and that otherwise the veteran was 
in excellent ocular health.  

Upon examination of the veteran's left 4th finger, there was 
no swelling, heat, or erythema.  There was mild tenderness 
diffusely of the 4th PIP joint, as well as moderate crepitus 
on flexion.  All digits of the hands had normal ranges of 
motion, except for the left 4th PIP joint, which lacked 
complete flexion by 10 degrees.  The veteran had normal grip 
and grasp, and normal fine and gross manipulation.  An 
associated radiographic study revealed apparent mild 
subluxation of the PIP joint of the left 4th finger.  This 
was noted to indicate possible ligamentous or tendon injury, 
and the examiner's impression was status post fracture, 
dislocation, left 4th PIP joint.  In addition, it was noted 
that the veteran had definite mild to moderate residuals of 
the injury to his left 4th finger, but that it did not equate 
to an amputation or result in a severely extraordinary 
disability.  

On peripheral nerves examination, the veteran's speech was 
noted as clear; sense of smell was intact; visual and 
auditory acuity were essentially within normal limits; there 
was no facial weakness or hoarseness; extremities revealed no 
weakness, atrophy or fasciculation; there was normal 
sensation except for a 1-inch strip of decreased sensation to 
pin along the long thoracotomy site on the right; and there 
was some discoloration of the right hand, in that it was 
paler as compared to the left.  The examiner's diagnosis was 
right intercostal neuropathy, secondary to surgical 
sectioning; and right autonomic nerve dysfunction, secondary 
to surgery.  

With respect to the veteran's scar, there was a 40-cm, 
arcuate, well-healed scar from the right scapular area to the 
right lateral chest wall, and a 4-cm linear scar in the right 
upper back.  There was notable decreased hidrosis on the 
right side of the chest and the axilla, and there was dry 
fine flaking on the right hand and forearm.  There was 
bilateral onychomycosis of the feet.  The examiner's 
diagnosis was anhidrosis segmented on the right side of the 
body, probably secondary to surgical trauma.   

In March 1998, the RO received VAMC Perry Point treatment 
records, some duplicative, dated from June 1995 to January 
1996.  In particular, these records revealed findings 
previously reported during prior VA examinations.  

II.  Analysis

A.  Service Connection

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See Morton v. West, 12 Vet.App. 477, 480 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Regulations also provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (1998).  The Court of Appeals for Veterans Claims has 
specifically held that "[a] claim for secondary service 
connection, like all claims, must be well grounded."  Reiber 
v. Brown, 7 Vet.App. 513, 516 (1995).

The Board notes that there is no competent evidence of record 
that the veteran suffered from a right ear hearing loss in 
service.  The veteran has instead contended that decreased 
sensorineural hearing loss in his right ear is secondary to 
his service-connected fibroma surgery in 1961.  After a 
thorough review of the record, we find that there is no 
competent evidence of record to support that contention.  

In reaching this conclusion, we note that the veteran filed 
his secondary-service-connection claim in May 1995, 34 years 
after the fibroma surgery was performed. Upon VA examination 
in 1995, the examiner's diagnosis was mild to moderate 
sensorineural hearing loss in the right ear at 1000-2000 Hz.  
Etiology of the hearing loss was noted to be unknown.  In 
January 1998, a VA examination revealed mild sensorineural 
hearing loss at 1000 and 4000 Hz, and moderate loss at 2000 
Hz.  However, no VA examiner, or other independent 
audiological examiner, has related the veteran's 
sensorineural hearing loss in his right ear to his service-
connected fibroma surgery.  Furthermore, the veteran has not 
submitted competent medical evidence that his loss of hearing 
in his right ear is secondarily related to his fibroma 
surgery.  Thus, the medical evidence of record does not 
support his contention with respect to his right ear hearing 
loss, and, as noted above, we find that this claim is not 
well grounded.  

While we do not doubt the sincerity of the veteran's 
contention that he suffers from right ear hearing loss 
secondary to his service-connected fibroma surgery, our 
decision must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that competent medical evidence must 
establish that a current disability exists, and then link 
that disability to a period of active military service.  No 
competent medical evidence has been presented establishing 
that a right ear hearing loss is secondary to the veteran's 
service-connected fibroma surgery.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra. 

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Furthermore, we are cognizant of the veteran's claims that no 
VA examiner has been able to provide an etiology for his 
hearing loss, and that it is more than a coincidence that his 
hearing loss in his right ear developed following his fibroma 
surgery.  However, as noted above, the veteran has the duty 
to present evidence of a well-grounded claim, and in doing 
so, must present competent medical nexus evidence linking a 
current disability, i.e., his hearing loss, to service.  In 
this instance, no competent medical evidence has been 
presented, and thus the veteran's claim is unsupported.  

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing that the veteran's right 
ear hearing loss is secondary to his service-connected 
fibroma surgery.  Thus, the Board concludes that the veteran 
has not met the initial burden of presenting evidence of a 
well-grounded claim for service connection for a right ear 
hearing loss, as imposed by 38 U.S.C.A. § 5107(a).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for entitlement to service connection for a right ear 
hearing loss as secondary to his service-connected fibroma 
surgery, regardless of the fact that he currently is not 
shown to be suffering from a disability that may be service-
connected.  Such evidence would need to show, through 
competent medical evidence, a current disability, and that 
such disability, "resulted from a disease or injury which 
was incurred in or aggravated by service."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for entitlement to service 
connection for a right ear hearing loss as secondary to the 
veteran's service-connected fibroma surgery must be denied.  
See Epps v. Gober, supra.

B.  Increased Rating 

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwin-ski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veteran's assertion that his service-connected neuropathy 
of the 4th intercostal nerve and residuals of a dislocation 
of the left 4th finger are more severe then previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
recently addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

As noted above, the veteran has several disability ratings in 
effect as a result of the lesion discovered in his chest in 
1960 and subsequently determined to have been present in 
service:  neuropathy of the 4th right intercostal nerve with 
sympathectomy and Horner's syndrome due to thoracotomy, rated 
as 10 percent disabling; fibroma of the right posterior chest 
wall, rated at zero percent; and thoracotomy scar, also rated 
at zero percent.  

The Court of Appeals for Veterans Claims has held that a 
veteran can receive separate disability ratings arising out 
of the same injury, unless the conditions constitute the 
"same disability" or the "same manifestation" under 38 
C.F.R. § 4.14, which bars the "pyramiding" of ratings.  See 
Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  That is why 
the RO assigned separate ratings for the service-connected 
fibroma, the thoracotomy scar resulting from its removal, and 
the postoperative neuropathy associated therewith.  On the 
the hand, where a particular disability, such as neuropathy, 
gives rise to several types of symptoms, it may be 
appropriate to rate those symptoms under the diagnostic code 
for the principal disability.  Moreover, when a disorder not 
specifically listed in the VA Schedule for Rating 
Disabilities is encountered, it may be rated by analogy to a 
related disorder in which the functions affected, the 
anatomical localization, and the symptomatology are closely 
related to the unlisted condition.  38 C.F.R. § 4.20.

The decision as to which diagnostic code should be applied in 
a given case is for the RO and the Board.  See Bierman v. 
Brown, 6 Vet.App. 125 (1994); Butts v. Brown, 5 Vet.App. 532 
(1993) (en banc).  However, the rationale for selecting a 
specific diagnostic code must be explained.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet.App. 625 (1992).

In this case, the RO has assigned a 10 percent evaluation for 
the veteran's neuropathy of his 4th intercostal nerve, in 
accordance with the criteria set forth in the Rating 
Schedule.  In doing so, the RO has evaluated several of the 
veteran's claimed disorders related to the neuropathy of the 
4th intercostal nerve (shoulder cramping, inability to sweat 
and skin dryness, loss of visual acuity, Horner's syndrome, 
carpal tunnel syndrome, loss of smell, and hoarseness), and 
has given specific consideration to 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8599-8519, pertaining to the "Long 
thoracic nerve."  See 38 C.F.R. §§ 4.20, 4.27, as to 
assignment of code numbers when rating by analogy).  Under DC 
8519, complete paralysis with the inability to raise arm 
above shoulder level and winged scapula deformity will be 
rated as 30 percent disabling for the major arm and 20 
percent disabling for the minor arm.  Incomplete paralysis 
which is severe will be rated as 20 percent disabling, 
moderate severity will warrant a 10 percent disability 
rating, and a noncompensable rating will be warranted for 
mild severity, whether it is the major or minor arm.  Such 
ratings are not to be combined with lost motion above 
shoulder level.  38 C.F.R. § 4.124a, DC 8519 and Note (1999).  

A review of the evidence reflects that the veteran has 
consistently complained of a cramping sensation in his right 
shoulder and around his ribs near the thoracotomy scar site.  
Medical evidence reveals the veteran's loss of sweating 
ability on his right side is related to a probable excision 
of a section of the sympathetic division of the autonomic 
nervous system.  On the veteran's most recent VA examination 
in January 1998, clinical evaluation revealed no findings of 
Horner's syndrome, loss of sense of smell, hoarseness, or 
weakness of the extremities.  While there is a refractive 
error in both the veteran's right and left eye, he does 
suffer from dry skin on his right arm, and he did report 
undergoing right wrist surgery for carpal tunnel syndrome, 
none of these conditions has been medically linked to the 
veteran's thoracotomy surgery.

Thus, although it might be appropriate to question the RO's 
evaluation of those listed disorders all under DC 8599-8519, 
the lack of significant disabling symptomatology, other than 
that discussed above, counsels against our remanding the case 
for reconsideration of the applicable diagnostic code.  To 
remand as to this issue for readjudication would simply 
impose additional burdens upon the RO without any benefit 
flowing to the veteran. See Winters v. West, 12 Vet.App. 203, 
207 (1999); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).

Furthermore, the Board notes that the veteran's inability to 
sweat is not a disability that, in and of itself, is 
considered under the regular schedular standards.  The 
veteran has not claimed that his inability to sweat causes 
marked interference with employment or necessitates frequent 
hospitalization, and thus, consideration of referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

Therefore, when we consider the evidence of record with 
respect to the veteran's disorders subsumed under neuropathy 
of the 4th intercostal nerve, we find that a 10 percent 
rating, reflecting moderate impairment, is proper. The 
veteran has made subjective complaints with respect to 
cramping in the right shoulder and near his ribs, although 
the objective medical evidence reflects no right upper 
extremity weakness or functional loss.  Thus, an increased 
rating to 20 percent for severe incomplete paralysis is not 
warranted.  Furthermore, given this fact, we logically 
conclude that an increased rating to 30 percent for complete 
paralysis is also not warranted.  

With respect to residuals of a dislocation of the left 4th 
finger, the RO assigned a noncompensable evaluation for the 
veteran's disability, in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5227.  Under this provision, in 
evaluating limitation of function, a noncompensable 
evaluation (i.e., 0 percent) is warranted for ankylosis of a 
major or minor 4th or 5th finger joint.  Extremely unfavorable 
ankylosis will be rated as amputation under DC's 5152 through 
5156.  In classifying the severity of ankylosis (favorable 
vs. unfavorable), and limitation of motion of single digits 
and combinations of digits, the following rules apply:  (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; (4) 
with the thumb, the carpometacarpal joint is to be regarded 
as comparable to the metacarpophalangeal joint of other 
digits.  See Note immediately preceding DCs 5220-5255.

After a review of the evidence, the Board concludes that the 
veteran's service-connected residuals of the previous 
dislocation of the left 4th finger do not warrant a 
compensable disability evaluation.  In reaching this 
conclusion, we note that, during the most recent VA 
examination in January 1998, the left 4th finger exhibited no 
swelling, although there was mild tenderness diffusely of the 
4th PIP joint as well as moderate crepitus on flexion.  All 
digits had normal ranges of motion, except for the left 4th 
PIP joint, which lacked complete flexion by 10 degrees.  The 
veteran had a normal grip and grasp.  An associated 
radiographic study revealed apparent mild subluxation of the 
PIP joint of the left 4th finger.  This was noted to indicate 
possible ligamentous or tendon injury.  The examiner's 
impression was status post fracture, dislocation, left 4th 
PIP joint.  In addition, it was noted that the veteran had 
definite mild to moderate residuals of the injury to his left 
4th finger, but that it did not equate to an amputation or to 
a severely extraordinary disability.  

Therefore, the Board concludes, given that the highest rating 
under DC 5227 is 0 percent, and the veteran's residuals of a 
dislocation of the left 4th finger are not commensurate with 
the manifestations required for extremely unfavorable 
ankylosis, and thus consideration under DC 5155 for 
amputation of the ring (4th) finger, to warrant either a 10 
percent or 20 percent disability rating, a compensable rating 
is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§4.71a, DC 5227.

In addition, the Board notes that the Court of Appeals for 
Veterans Claims has expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court held that Rating Schedule provisions based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40, 4.45.  
The Court in DeLuca also stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court has indicated that these determinations should be 
made by an examiner, and should be portrayed by the examiner 
in terms of the additional loss in range of motion due to 
these factors (i.e., in addition to any actual loss in range 
of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.

However, the Court also has held that it is inappropriate and 
unnecessary to remand a case to consider functional loss due 
to pain if the veteran is already receiving the maximum 
available rating for limitation of motion under the pertinent 
diagnostic code.  See Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  In this instance, the veteran is receiving the 
maximum available rating allowable under DC 5227, and the 
evidence reflects that his left 4th finger does not equate to 
an amputation to warrant a 10 percent or 20 percent rating 
under DC 5155, even with consideration of fatigue and 
cramping as he has reported.  

As noted above, given the veteran's appeal of the original 
rating decision granting service connection for his left 4th 
finger, we have also assessed the record to ascertain whether 
the evidence would support a higher rating during an earlier 
stage of the veteran's claim, under the Fenderson precedent.  
In this regard, we have considered all the evidence of 
record, and find that at no time did the objective medical 
evidence demonstrate extremely unfavorable ankylosis of the 
left 4th finger.  Accordingly, the Board is of the opinion 
that a rating greater than that provided in this decision 
have not has been warranted from the time of the veteran's 
original filing of his claim, in March 1995.  

Finally, the Board notes that, in reaching decisions with 
respect to neuropathy of the 4th intercostal nerve, and 
residuals of a dislocation of the left 4th finger, we have 
considered the potential application of the other various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's conditions as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Furthermore, the Board finds in these cases that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, the disabilities have not caused 
marked interference with employment or necessitated frequent 
hospitalization.  See Shipwash; Floyd, supra.  


ORDER

1. Entitlement to service connection for a right ear hearing 
loss, claimed as secondary to the veteran's thoracotomy, 
is denied.  

2. Entitlement to an increased rating for neuropathy of the 
4th right intercostal nerve, with sympathectomy and 
Horner's syndrome due to thoracotomy, is denied.  

3. Entitlement to a compensable rating for residuals of a 
dislocation of the left 4th finger is denied.  


REMAND

The veteran filed a claim of service connection for a 
bilateral knee disorder in February 1996, and the claim was 
subsequently denied in a July 1996 rating decision.  In the 
decision, it was noted that the veteran had not reported to a 
scheduled March 1996 VA orthopedic examination.  

In July 1997, the RO received a statement from D. Burke 
Haskins, M.D., dated that same month.  Dr. Haskins noted that 
the veteran had undergone a left knee arthrotomy and probable 
medial meniscectomy in the 1970's, and in the 1980's 
underwent a right knee arthroscopic evaluation with 
meniscectomy and chondroplasty.  He reported that the veteran 
stated he had played football while in military service, did 
not specifically recall any injury to his knees during 
service, and had not sustained an injury to them since that 
time.  The veteran was noted to complain of bilateral knee 
discomfort which was activity related, especially with light 
sports.  He reported symptoms to be worse after periods of 
inactivity.  A radiographic study revealed narrowing of the 
left medial joint line, with the remaining cartilage space 
normal.  Dr. Haskins' impression was status post bilateral 
meniscectomies and probable degenerative disease.  He also 
opined that, based upon the available information, it was his 
opinion that the veteran's "knee complaints and cartilage 
tears are probably related to injuries that he may have 
sustained while playing football."


In November 1997, as noted above, the veteran testified 
before a hearing officer at the VARO in Baltimore.  He could 
not recall any specific injury to his knees in service, 
although he did state that, after participating in sports 
related-activities during that time, he had tenderness, 
stiffness, and/or soreness, and that, after taking a couple 
of aspirin, those symptoms would usually go away.  He also 
stated that, following the military, his knees were slightly 
stiff and painful, and these symptoms became more severe over 
the years.  He reported that cartilage was removed from his 
left knee in the 1970's by a Dr. Sadowski in Havre de Grace, 
MD.  A surgical procedure was performed on his right knee in 
the 1980's by Dr. Haskins, and again cartilage was removed.  
The veteran reported that, currently, his knees became very 
stiff after sports-related activities.  

The Board notes that the caselaw of the Court of Appeals for 
Veterans Claims has recognized that "[t]he Court's word 
parsing in some of its medical nexus cases has created an 
unclear picture for ascertaining what degree of certainty is 
necessary to establish a plausible medical nexus."  Hicks v. 
West, 12 Vet.App. 86, 90 (1998).  "But the truth of the 
matter is that no template is possible that will apply to the 
almost infinite number of fact situations that can arise.  
What is speculative in one context might be less so in 
another."  Bloom v. West, 12 Vet.App. 185, 187 (1999).

Accordingly, although the medical-nexus evidence in the 
present case is far from unequivocal, the Board holds that 
the veteran's claim is well grounded.  In so finding, we note 
that the veteran has presented competent medical evidence 
that appears to relate his bilateral knee disorder to active 
service.  Furthermore, while the finding of a well-grounded 
claim is not dispositive of the issue, it does, under 
38 U.S.C.A. § 5107, require the VA to assist the veteran in 
developing his claim.  

We recognize that, once all the pertinent evidence is 
gathered in the claims file, it may not necessarily be in 
favor of the veteran's claim of service connection, i.e., the 
medical evidence may not support a finding that in-service 
injury led to the claimed post-service knee probems.  
Nevertheless, he is entitled to have the evidence he has 
identified sought and obtained, if possible, by the RO.


Whether or not the veteran's claim is well grounded, however, 
if any claimant's application for benefits is incomplete, VA 
shall notify the claimant of the evidence necessary to 
complete the application.  38 U.S.C.A. § 5103(a) (West 1991).  
An application is incomplete if VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet.App. 69, 77 (1995).  As noted above, the veteran 
testified at his personal hearing that he underwent knee 
surgeries in the 1970's and 1980's for removal of cartilage 
in both his right and left knees.  No attempt has been made 
to obtain these records, and we are of the opinion that, 
given the veteran's testimony and the (admittedly equivocal) 
medical nexus statement from Dr. Haskins, the treatment 
records from these knee surgeries, if they do in fact exist, 
would be relevant and necessary for a full and fair 
adjudication of the veteran's claim.  Thus, an attempt should 
be made to obtain these records before reaching a decision on 
the veteran's claim.  Furthermore, the Board believes the 
veteran should also be scheduled for a VA medical examination 
so that his condition can be further assessed, and, if 
possible, a determination made as to the etiology of his knee 
disorders based upon a thorough review of all the medical 
evidence.  

With respect to residuals of a thoracotomy scar, the 
disability is currently rated under 38 C.F.R. § 4.118, DC 
7805, "Scars, other."  Under this Code, scars are rated on 
limitation of function of part effected.  Other diagnostic 
codes might also be applicable in rating the veteran's 
disability.  In particular, DC 7804, "Scars, superficial, 
tender, and painful on objective demonstration."  Under this 
code, a 10 percent disability rating is assignable in certain 
cases.  

The Board notes that the veteran has consistently complained 
of tenderness and numbness at the thoracotomy scar site.  
Upon VA examination, the scar site was noted to exhibit 
decreased sensation, but no finding was made with respect to 
the veteran's reports of pain or tenderness.  As noted above, 
the rating criteria require objective demonstration of pain 
and tenderness on palpation.  Thus, given that a remand is in 
order for additional development of the veteran's bilateral 
knee disorder claim, the Board feels that the veteran should 
be afforded a VA examination so that objective findings as to 
pain and tenderness of his thoracotomy scar site may also be 
made.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claims are REMANDED to the RO for the following action:

1.  The RO should obtain the names and addresses 
of all medical care providers (VA or non-VA), if 
any, who have treated the veteran for his 
bilateral knee disorder.  In particular, attempts 
should be made to obtain the treatment records 
associated with the veteran's knee surgeries he 
reported were performed by Drs. Sadowski and 
Haskins.  The RO should request that the veteran 
furnish signed authorizations for release to the 
VA of private medical records in connection with 
each non-VA source identified.  The RO should 
attempt to obtain any such private treatment 
records, and any additional VA medical records not 
already on file which may exist, and incorporate 
them into the claims folder.

2.  The veteran should then be scheduled for a VA 
examination to evaluate the nature and extent of 
his bilateral knee disorder.  Before evaluating 
the veteran, the examiner should review the claims 
folder, including a copy of this Remand and any 
evidence added to the record.  A notation that 
such review was undertaken should be made in the 
examination report.  The examiner's report should 
fully set forth all current complaints, pertinent 
clinical findings, and diagnoses.  Furthermore, 
the examiner should render an opinion, if at all 
possible, as to the likelihood that the veteran's 
current bilateral knee disorder is related to 
service.  All opinions expressed should be 
supported by reference to pertinent evidence.


3.  In addition, the veteran should also undergo a 
medical examination to assess whether his 
thoracotomy scar site is tender and painful to 
palpation on objective demonstration.  As noted 
above, all opinions expressed should be supported 
by reference to pertinent evidence.

4.  Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the RO 
should again consider the veteran's claims.  If 
action taken remains adverse to the veteran, he 
and his accredited representative should be 
furnished a Supplemental Statement of the Case 
(SSOC) concerning all evidence added to the record 
since the last SSOC.  Thereafter, the veteran and 
his representative should be given an opportunity 
to respond.  The case should then be returned to 
the Board for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







